Proceeding pursuant to article 78 of the CPLR with respect to a certain criminal case pending in the County Court, Suffolk County, in which petitioner, as defendant therein, is charged with murder in the first degree and kidnapping in the first degree. The relief sought is (1) to compel respondents to authorize an expenditure of $575 for the services of medical experts on petitioner’s behalf and (2) to prohibit *587respondents from proceeding with the criminal case until authorization for such expenditure, which is claimed to be petitioner’s constitutional right, is given. Respondents have moved to dismiss the proceeding upon objections in point of law. Respondents’ motion granted; proceeding dismissed, without costs. Munder, Acting P. J., Martuseello, Latham, Shapiro and Gulotta, JJ., concur.